Citation Nr: 1528997	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reimbursement of expenses from accrued benefits based on the Veteran's last illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Milwaukee Pension Maintenance Center, which denied accrued benefits in the amount of $ 8,134.00 which was based on fees charged by appellant.


FINDINGS OF FACT

Appellant is not a person who bore the expense of last sickness and burial.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses from accrued benefits of the Veteran's last illness have not been met.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  "[T]he term 'claimant' means any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary."  38 U.S.C.A. § 5100 (West).  Appellant is an incorporated entity, not an individual, so the duty to notify and assist provisions do not, by their terms, apply.

In any case, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations governing who may receive accrued benefits, the notice provisions of VCAA do not apply.

Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.

Claim and Evidence

At the time of his death in March 2011, the Veteran was in receipt of nonservice-connected pension and special monthly pension based on need of aid and attendance.  (The Board notes that the record does not contain a certificate of death or records of the Veteran's last illness, however, the claim at issue fails as a matter of law so no factual determinations or further development regarding these issues is necessary.)

In April 2011, the appellant filed an application for accrued benefits on the grounds that appellant had not been paid for medical expenses incurred for the Veteran's last sickness.  The application included a printout of the accounts receivable for the period December 2010 to March 2011 showing an unpaid balance at the Veteran's death of $8,134.00.

When it filed its February 2014 substantive appeal (VA Form 9), appellant supplemented the record with a more complete accounts receivable covering the entire period of the Veteran's stay at appellant's facility, that is the period from August 2010 to march 2011.  Again, the unpaid balance was $8,134.00.  The appellant also attached bills for "Room and Board" in the amount of $3,500.00 per month.  Those bills were sent to the Veteran's daughter.  During the Veteran's life, he had submitted an August 2010 statement identifying medical expenses of $3,500.00 per month based on services to be provided by appellant "which will be paid from [the Veteran's] funds."  The charges included not only things like "Laboratory testing, blood studies" ($200.00/mo), but also "Encouragement of active participation in structured socialization both occupational and recreational" ($150.00/mo).

The record also includes a January 2011 letter from appellant which states:

"It is necessary to speed up the payment process for [the Veteran].  [The Veteran] is dying.  Heartland Hospice is providing end of life care....Enclosed is a medical statement from Heartland Hospice."

The record does include January 2011 "Clinical Notes - Nursing" from Heartland Hospice Services which document the Veteran's health problems and the fact that the Veteran had a surviving daughter.  However, the notes do not indicate whether there were any charges for those services and do not indicate, if there were charges and they were paid, who paid them.

This record raises a number of factual issues.  However, because, as is discussed below, the law is dispositive of this matter, the Board need not determine the issues of (1) whether the care received by the Veteran from August 2010 to December 2010 related to his "last sickness" where the medical evidence suggests a rapid deterioration in the Veteran's health beginning in or around January 2011; (2) whether charges for items such as "Encouragement of active participation in structured socialization both occupational and recreational" may be considered medical expenses related to a last sickness; (3) whether appellant provided medical services related to the last sickness and/or paid Heartland Hospice for such services; and (4) whether the Veteran's surviving daughter and/or the Veteran's estate paid the charges, remain responsible for those charges, or otherwise are interested parties in this matter.

Analysis

Appellant brought its claim under the statute, and associated regulations, pertaining to accrued benefits.  That statute provides, in relevant part:

[P]eriodic monetary benefits [which] are due and unpaid...shall, upon the death of [an individual entitled to those benefits], be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.

(2)  Upon the death of a veteran, to the living person first listed below:

(A)  The veteran's spouse.
(B)  The veteran's children (in equal shares)
(C)  The veteran's dependent parents (in equal shares).




(3)  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.

(4)  Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.

(5)  Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(6)  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.

38 U.S.C. § 5121 (West).  With respect to medical expenses, the statute limits payment of accrued benefits to "the person who bore the expense of last sickness."

Initially and dispositively, the Board finds that the statute only authorizes reimbursement for the expense of last sickness to be made to a "person" and appellant is not a "person" as that term is used in the statute.

The provision relied upon by the appellant is the sixth in a list that, otherwise, explicitly limits the category of authorized payees to specified individuals (e.g. "the veteran's spouse" or "the surviving parents").  "Under the rule of ejusdem generis, which means 'of the same kind,' where an enumeration of specific things is followed by a general word or phrase, the general word or phrase is held to refer to things of the same kind as those specified."  Micron Tech., Inc. v. United States, 243 F.3d 1301, 1308 (Fed. Cir. 2001) (quoting Sports Graphics, Inc. v. United States, 24 F.3d 1390, 1392 (Fed. Cir. 1994)); see also Nielson v. Shinseki, 607 F.3d 802, 806 (Fed. Cir. 2010) (relying on the interpretive canon of ejusdem generis in holding that "other service trauma", which follows "combat wounds" in 38 U.S.C. § 1712(a)(1)(C), refers only to "injuries sustained during the performance of military duties" rather than to any trauma suffered during service).  Here, in the list of authorized payees, the more general term "person" follows the enumeration of specific individuals.  Application of the rule of ejusdem generis results in the conclusion that "person" as used in 38 U.S.C. § 5121(a)(6) refers to individual, natural persons.

This conclusion is bolstered by the fact that Congress specified that the term "claimants", as used in the Chapter 51 which includes the accrued benefit provisions at issue, is limited to "any individual."  "Individual" commonly refers to a natural person as distinguished from a corporation such as the appellant.  38 U.S.C.A. § 5100 ("[T]he term 'claimant' means any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary."); Black's Law Dictionary (5th ed. 1979) (defining "individual" as: "A single person as distinguished from a group or class, and also, very commonly, a private or natural person as distinguished from a partnership, corporation, or association").  If appellant cannot be a claimant for benefits under Chapter 51 of Title 38, it is not clear what authority there is to award them accrued benefits under that Chapter.  But the Board need not resolve this particular legal issue.  It is enough to recognize that, where "claimants" for Chapter 51 purposes include only individuals, the most natural conclusion is that "person" as used in 38 U.S.C. § 5121(a)(6) also refers only to individuals.

In addition, veterans benefits law demonstrates that Congress knew how to draft language including corporations and medical facilities as authorized payees when it intended to encompass such entities.  For example, in the case of reimbursement for emergency services provided to a veteran, Congress provided that:

...(b) In any case where reimbursement would be in order under subsection (a) of this section, the Secretary may, in lieu of reimbursing such veteran, make payment of the reasonable value of emergency treatment directly:  

(1) to the hospital or other health facility furnishing the emergency treatment; or

(2) to the person or organization making such expenditure on behalf of such veteran.

38 U.S.C.A. § 1728 (West); see also 38 U.S.C.A. § 1725 (West) (authorizing payments "to a hospital or other health care provider that furnished the treatment; or ..to the person or organization that paid for such treatment on behalf of the veteran").  Congress did not similarly include "the hospital or other health facility furnishing the...treatment" in the provisions permitting payment of accrued benefits to the person who bore the expense of last sickness.  "That it did not do so...indicates that Congress did not want" to authorize the Secretary of Veterans Affairs to make payments to such facilities for the expense of last sickness.  Mississippi ex. rel. Hood v. AU Optronics Corp., --- U.S. ---, 134 S.Ct. 736, 737 (2014) (applying this principle to interpret the term "100 or more persons").  Similarly, Congress used "person or organization" in this provision when it meant to include both natural persons and organizations.  That it did not do so in the accrued benefits provision at issue indicates that Congress did not mean to include "organizations" such as appellant as authorized payees.

In summary, the Board finds as a matter of law that appellant is not, and cannot be, "the person who bore the expense of last sickness."  Consequently, appellant's claim of entitlement to accrued benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).



ORDER

Entitlement to reimbursement of expenses from accrued benefits based on the Veteran's last illness is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


